Per Curiam. We have examined the record in this case, the printed briefs, and arguments of counsel, and have had the benefit of oral arguments on behalf of the respective parties, and believing the best interests of all concerned' requires that our decision should be announced at once, we have concluded to file this per curiam opinion, rather than delay the matter to prepare and file one more elaborate. It sufficiently .appears, from the affidavits and evidence in the record, that Alexander Flannigen was duly authorized by the City Council of East St. Louis to enter the appearance of said city and consent on its behalf to the rendition of the judgment against it. And as there is no evidence of fraud or collusion rendering his action in the premises void, and no valid defense to said claim of the School Trustees, for which said judgment was entered, was shown, we find no reason why it ought to have been vacated, and mandamus being the only remedy to collect the judgment, the order for such a writ was properly made by the court with the consent of the city through its authorized attorney. The motion in this ease made in the court below being to set aside and absolutely vacate such order and vacate said judgment, we think was properly overruled. If it should appear by the return to the writ, the City Council was ordered by it to do an impossible and illegal act, the Circuit Court on such return being made will doubtless refrain from punishing the failure to obey its mandate asa contempt, and modify its order, so that the judgment can be collected, and yet the interests of the city be protected by leaving sufficient funds at its disposal for the necessary current expenses of the city government. The judgment is affirmed. Affirmed.